Filed 02/05/20                           Case 11-17165                            Doc 734
UG                                                                    FIL5
       1                              NOT FOR PUBLICATION
                                                                    FEB .5 2020
                                                                    !ATE8
       2

       3                     UNITED STATES BANKRUPTCY COURT

       4                         EASTERN DISTRICT OF CALIFORNIA

       5

       6 In re:                                   Case No. 11-17165-A-il

       7 OAKHURST LODGE, INC.,                    DMS-56

       8
                       Debtor.
       9

      10

      11

      12

      13

      14

      15

      16

      17          MEMORANDUM REGARDING ELVIN BELL'S REQUEST FOR COMPENSATION

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
Filed 02/05/20                               Case 11-17165                            Doc 734



      1          Elvin Bell, a marketing and litigation consultant, seeks

      2 compensation in the amount of $176,800 for post-confirmation services

      3 rendered to Oakhurst Lodge, Inc. Oakhurst Lodge, Inc. supports his

      4    request. Chetankumar Patel, Shaileshkumar Patel and' Jack Patel,

      5 putative shareholders, oppose the request.

      6    I.    FACTS

      7          Oakhurst Lodge, Inc. ("Oakhurst Lodge" or "the motel") owned and

      8 operated a motel in Oakhurst, California. Faced with financial

      9    headwinds, Oakhurst Lodge filed a Chapter 11 bankruptcy in 2011 and

     10 confirmed its plan for reorganization in early 2012. The plan

     11 provided for payments to creditors over time from motel operations.

     12 The plan retained the protections of the stay by deferring discharge

     13    and re-vesting until completion of payments under the plan. 11 U.S.C.

     14    H 362 (c)   , 1141 (b) , (d) (1) (A) ; Hillis Motors Inc. v. Hawaii Auto

     15    Dealers' Ass'n. ,   997 F.2d 581, 587 (9th Cir. 1993)

     16          In late 2012, Oakhurst Lodge's primary creditor, First-Citizens

     17 Bank & Trust ("Bank"), foreclosed its first and/or second deed of

     18 trust against the motel, effectively ending the debtor's efforts to

     19    reorganize.

     20          Oakhurst Lodge filed an adversary proceeding against the Bank for

     21 violation of the stay.

     22          In 2017, Oakhurst Lodge and the Bank settled the adversary

     23    proceeding, subject to court approval, for $850,000. Finding that the

     24    settlement impermissibly modified the confirmed plan under 11 U.S.C. §

     25    1127(b), this court declined to approve the settlement.

     26          In 2018, the parties again settled the adversary proceeding. The

     27 settlement provided that the Bank, or its assignees, would retain the

     28 motel but pay Oakhurst Lodge, Inc. $3,000,000 and waive any further
                                                    2
Filed 02/05/20                             Case 11-17165                                   Doc 734



      1    right to payment. Finding that the settlement pays all pre-petition

      2    and post-petition creditors according to the terms of the plan and

      3    that the only parties whose rights under the plan would be affected,

      4    i.e., shareholders, supported the settlement, the court approved the

      5    settlement. Second Amended Order, January 31, 2019, ECF # 512 ("the

      6    Settlement Order") . The order provided that the settlement will be

      7    paid into a blocked account and will be disbursed only upon order of

      8    this court and in a manner consistent with the terms of the then

      9    confirmed Chapter 11 plan.     Id.

     10    II. PROCEDURE

     11            Under the terms of the Settlement Order, Oakhurst Lodge has

     12    sought court approval for payment of seven post-confirmation

     13    creditors, including Elvin Bell ("Bell"). Id. at ¶ 8(C). Propriety

     14    of payment to five of those creditors is undisputed; the sixth

     15    creditor, Alan Shapiro, has withdrawn his request for payment. Only

     16    the Bell claim remains unresolved.

     17            This motion was originally heard on November 19, 2019. At that

     18    time, the court described the motion as "thin," and noted that Bell's

     19    claim was not supported by declarations under penalty of perjury and

     20    described the supporting documents as "fragmented." The court

     21    continued the hearing to January 22, 2020 and ordered Bell to "augment

     22    the record with respect to his claim" not later than December 24,

     23    2019.

     24            Bell has filed a declaration in support of this claim.' Bell

     25    1
             The court has reviewed Bell's other submissions. Those include: (1)
           Opposition, November 28, 2019, ECF * 459; (2) Bell dccl., December 5, 2019,
     26    ECF * 461; (3) commentary and Data, December 20, 2018, ECF # 481; (4) Invoice
           for Services, March 14, 2019, ECF * 546; (5) Letter, dated November 8, 2019,
     27    ECF 4 674; and (6) Bell decl., January 14, 2020, ECF # 711. None of these
           documents are signed under penalty of perjury, LBR 9014-1(d) (3) (B), and are
     28    not considered in this ruling. The court will also not consider the untimely
                                                  3
Filed 02/05/20                            Case 11-17165                              Doc 734



      1    decl., December 23, 2019, ECF # 699. Steven Marshall, purported

      2 shareholder of Oakhurst Lodge, also filed a declaration supporting

      3    Bell's request.

      4          At the beginning of the continued hearing, the court announced

      5    its intention to grant the motion as to Bell. Jack Patel ("Patel"),

      6 speaking through counsel Glen Gates, argued against compensating Bell.

      7 The court continued the motion and is now ready to rule on the motion.

      8    III. DIStJCCSION

      9          Motions for distribution are controlled by the terms of the

     10    confirmed plan, Order, December 29, 2012, ECF # 124, as modified by

     11 the Settlement Order. The Settlement Order provides for distribution

     12    in the following order: (1) unclassified claims, priority tax claims,

     13 United States Trustee's Fees, Professional Fees and Secured Claims;

     14    (2) pre-petition general unsecured claims; (3) post-confirmation

     15    creditor's claims; (4) professional fees due to Donna Standard; and

     16    (5) equity holders. Settlement Order ¶ 8, January 31, 2019, ECF #

     17 512. Each such distribution shall be made by order after noticed

     18    motion supported by admissible evidence. LBR 9014-1(d) (3) (D)

     19          Patel interposes three key arguments: (1) any contract for

     20 payment was between Steven Marshall and Bell, not Oakhurst Lodge and

     21 Bell; (2) Bell has not adequately documented his work or the benefit

     22    to the corporation; and (3) Bell's work could not have reasonably

     23 benefited the corporation, since it was performed after the motel was

     24    lost to foreclosure.

     25          A.   Is Oakhurst Lodge, Inc. Bound to a Contract with Bell?

     26          Where an agent enters into a contract on behalf of a principal

     27
           declaration by Bell. Bell decl., February 5, 2020, ECF #733. See Order,
     28    November 26, 2020, ECF # 685 (setting deadline of December 24, 2019)
                                                 4
Filed 02/05/20                                Case 11-17165                               Doc 734



      1 and the principal is disclosed, e.g. named in the contract and "not

      2 excluded by its terms, and the fact of agency appears, the principal

      3 will ofcourse be held liable for the acts of the agent actually or

      4 ostensibly authorized." 3 Witkin,           Summary of Calif. Law, Agency § 168

      5    (2019); Rest.3d, Agency H 6.01, 6.02.

      6             Here, it appears that from late 2012 to March 25, 2014, Bell

      7 worked under an oral contract. Marshall decl. 3, December 23, 2019,

      8    ECF # 700; Bell decl. ¶ 1, December 23, 2019, ECF if 699. On March 25,

      9 2014, Marshall sent Bell a letter stating "Oakhurst Lodge is now your

     10 client. Please commence your planning of making the Lodge an even

     11 better place for guests to stay." The "From" line states "Steve K.

     12 Marshall/Oakhurst Lodge, site address, 40302 Highway 41, Oakhurst, Cal

     13    93644, President and CEO of Oakhurst Lodge." At least for services

     14 rendered on or after March 25, 2014, this minimally meets the

     15 disclosed principal standards for a finding of agency where Oakhurst

     16    Lodge, Inc. would be liable as the principal.

     17             B.   Reasonable Benefit

     18             This court has authority to review professional fees, even after

     19    a case has been concluded, under 11 U.S.C. § 329(b); In re Sundquist,

     20    576 B.R. 858 (Bankr. E.D. Cal. 2017) . It has authority to review

     21 other fees under state law. Settlement Order ¶ 8(C), January 31,

     22    2019, ECF if 512.2

     23             Under state contract law the central inquiry is the termsof the

     24 contract. A contract's terms must be definite and reasonably certain.

     25    1 Witkin, Summary 11th Contracts § 137 (2019) . The terms of a

     26 contract are "reasonably certain if they provide basis for determining

     27    2
             Because Bell's fees do not pass muster under state contract law, the court
           need not decide whether he is a professional within the meaning of n U.S.C.
     28    § 327.

                                                     5
Filed 02/05/20                             Case 11-17165                                 Doc 734



      1    the existence of a breach for giving an appropriate remedy."        Id.,

      2    citing Holmes v. Lener,    74 Cal.App.4th 442,457 (1999); Rest.2d,

      3    Contracts § 33.

      4          Here, neither the Bell declaration nor the Marshall declaration

      5    provides the terms of the agreement. 3 As a result, the court cannot

      6    define terms of either the oral or written contract.

      7          C.    Adequate Documentation

      8          "For the breach of an obligation arising from contract, the

      9    measure of damages, except where otherwise expressly provided by this

     10    Code, is the amount which will compensate the party aggrieved for all

     11    the detriment proximately caused thereby, or which, in the ordinary

     12    course of things, would be likely to result therefrom." Cal. Civ. Code

     13    § 3300.

     14          Here, Bell has not yet made a prima facie showing of valid

     15    contract formation. 4 Bell has not set forth the terms of the

     16    agreements. During oral argument Bell said he had three flat rate

     17    contracts, one for $100,000 and two for $50,000, that were later

     18    converted to hourly compensation. Other than a vague description of

     19    work as a "business and development advisor," March 25, 2014, letter,

     20    the court is unable to ascertain the work required to earn the flat

     21    fee or the hourly fees. Read broadly, Bell's declaration contends

     22    that he is owed $176,800 for hard work, e.g. research, communications

     23    with Steven Marshall, marketing, performed over a six-year period.

     24    Without more, his statements do not support that he is owed the

     25
             At the hearing on November 19, 2019, Bell commented, in unsworn remarks,
     26    that his contract was initially on a flat rate basis, e.g. one contract for
           $100,000, two contracts for $50,000 each, and that the fee was later
     27    converted to one with an hourly rate, e.g. $250-$300 per hour.
     28      Prior unsworn submissions are not considered.
                                                   6
Filed 02/05/20                           Case 11-17165                               Doc 734



      1 damages he requests.

      2    IV. Conclusion

      3          As to Elvin Bell, the motion is denied without prejudice and will

      4 issue an order from chambers.

      5    Dated: February 5, 2020

      6

      7

      8                                             Fredrick E. Clement
                                                    United States Bankruptcy Judge
      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                7
Filed 02/05/20                                   Case 11-17165                                            Doc 734



      1
                             Instructions to Clerk of Court
      2                            Service List - Not Part of Order/Judgment
      3
          The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4
          document transmitted herewith to the parties below. The Clerk of Court will send the document
          via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Debtor(s)                                     Attorney for the Debtor(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  2500 Tulare St, Ste 1401
                                                         Fresno, CA 93721
      9
            Elvin C. Bell                                 Gloria Loretta Marshall
     10
           2130 W Rue Saint Michel                       10494 N Camarillo Ave
           Fresno CA 93711                               Fresno CA 93730
     11    Glen E. Gates                                 Justin D. Harris
           2445 Capitol Street, Suite 160E               7110 N. Fresno St., Suite 400
     12
           Fresno CA 93721                               Fresno CA 93720
     13    Employment Development Dept.                  Franchise Tax Board
           Bankruptcy Special Procedures Group           Bankruptcy Section MS A340
     14    PU Box 826880 MIC 92E                         P0 Box 2952
           Sacramento CA 94280-0001                      Sacramento CA 95812-2952
     15
           Kathleen Klein                                Frank Weiser
     16    6061 N Fresno St 106                          3460 Wilshire Blvd, Ste. 1212
           Fresno CA 93710-5265                          Los Angeles, CA 90010
     17    Steven Marshall                               Glen Gates
           32149 Road 416                                2445 Capitol Street, Ste 160E
     18
           Coarsegold, CA 93614-8923                     Fresno, CA 93721
     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
